December 5, 2017


                                                                           i^receivedN
                                                                              DEC 0 5 2017
                            CAUSE NO. 03-17-00708-CV




  RON VALENTINE,SR.                                          IN THE THIRD DISTRICT


      Appellant

            Vs.                                              COURT OF APPEALS




  JEREMY JAGODZINSKI and                                     TRAVIS COUNTY,TEXAS

  CHRISTI GREENE




                   MOTION TO VACATE DECISION OF THE COURT

   TO THE COURT:

   Appellant motions to vacate the opinion ofthe court regarding indigence made on
      11/15/2017. According to Rule 20.1 (j)(4) T.R.A.P,the Court was untimely in its

      decision. The Court decided in excess ofthe 10 day requirement. By operation oflaw,the

      appellant's motion must be granted.




                                                   Thank You,

                                                   Ron Valentine
                           Certificate of Conference


Valentine has attempted to confer with the party of interest but there was no reply.

                                                           Ron Valentine




                                  Certificate of Service




Valentine delivers this document via hand delivery to Earl Vickery at 3007 Dancy St

Austin, TX 78722 on November 30,2017,2017

                                                 Ron Valentine
   fecfeOffice.

Address:
                         6406 N I H 35
                          AUSTIN
                          TX 78752
Location:                 MHRKR
Device ID:                900182506100
Transaction:

•FedEx Ground                                  .9 23
  788705747613       0.1 1bs. (S)
      Declared Value 0


 MailrYstrdayNews6xlO                              gg
  040036567863                   ^
                 Shipment subtotal:              $9-23
   Herctandtse
                        Tax(City): 2X            $0.02

                            Total Due:           $10.30

                      (R) CreditCard:            $10.30



                           duplicate




               M s yeiaht entered aanuBlly
               S = Uewht read free scale
                I:laxable Iten

     leras and Conditions appiy. See
     fedex.coa/us/seroice-9uide for details.

                    Visit US at: fed^^
                     Or call 1.800.GoFedEx
                          1.800.463.3339

                    Rov 30, 2017 6:42:26 PM


                              «E LISTEN
                    Tell us how we're doing
           s receive a disMunt on vour
              fprtex.com/welist^ or 800-398 024^
            'Redemption Code:
                          »»» Thartk you ***
            -'r.-ryiV-./,;--




    FROM:                      (512) 323-5045           SHIP DATE: QlD
     Ronald Valentine                                   ACTUGT: 0.10 LB
                                                        CAD: 6991761/SSF01822   2
     5508 AVENUE F                                      DinnEO: 9 X 8 X 6 IN    2

i    AUSTIN TX 70751


    ™ THIRD COURT OF APPEALS
      THIRD COURT OF APPEALS
      209 W 14TH ST        \

     AUSTIN TX 78701                                                       (USr
     (512) 463-1733                    REfs
     IHU:
     PO:                                        DEPT;

                                                                       FedEx
                                                                           Ground
                                                                                    ■a. 1   V
                                                                                     m-.
                                                                                    rt




                                                                                            p
            7887 0574 7613
                                                                          78701

      9622 0019 0 (000 000 0000) 0 00 7887 0574 7613